Title: To Thomas Jefferson from Horatio Gates, 9 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 9th: Sept: 1780

Intelligence of a very particular sort is Just arrived from Camden, by a person in whom we can confide; and no doubt remains, but that he may have been imposed upon by a Finesse of the Enemy. Since then, Two Deserters from the Enemys 23 Regiment, came in, in a manner confirm the Intelligence. It is as Follows. That Lord Cornwallis is going immediately to Embarque his Main Force at George Town for Cape Fear; and has wrote to Sr. Harry Clinton, to send a reinforcement to take immediate possession of Portsmouth, in Your State; That Two Regiments of Hessians only, are to remain in Garrison at Charles T., and the Seventh Regiment at Savanah. That a Guard would be left at Camden to Cover the General Hospital, and send the Sick, and Wounded, as they recover to Charles T. The 63d. Regiment had already march’d down with the prisoners and Brian Corps. Tarleton with the Legion, was gone to the Waxhaws, to Collect Horses for the Waggons, to take the Baggage down the Country. The Council of Officers who assembled Yesterday at my Quarters, were of Opinion, that I should immediately Transmit this Intelligence to Your Excellency, that The Executive of Your State might be preparing to Defeat the Enemys Designs. Since I wrote to Your Excellency on the 5th. Colo. Marian [Marion] of So: Carolina has Surprized a party of the Enemy, near Santee River, escorting 150 prisoners of the Maryland Division, he took the Party, and released the Prisoners, who are now upon their March to Cross Creek, where I sent Lieut. Col. Ford, and proper Officers to Conduct them Hither. When these Join, Our loss in Continentals will be Few, in Comparison of what, from their once hopeless Situation, might have been expected. Certain persons here have been extreamly Anxious that I should remove the whole Force, and take post with them immediately in Mecklingbourg, an[d] Roan [Rowan] Countys, on the Western Border of  this State. As this does not Correspond with my Own Judgement, nor with that of many Others whom I esteem very good Officers I shall defer doing it until I am convinced by some movement of The Enemy which way they Point, and what is the real Object they have in View. Should Willmington in this State, and Portsmo: in Yours, be the posts they intend to take, I conceive the Southern Army would be intirely misplaced at Charlotte Salisbury and the Ford upon the Yadkin. Consequently I shall Halt all The Continental Troops here until the designs of The Enemy become so apparent there can be no mistaking them. General Stevens, who is posted near Guilford Court House, acquaints me in his Letter the 6th: Inst. that his Command, is by Desertion, reduced to 130 Men, I have directed Him to Officer that Number in a proper Manner and come Himself with the Supernumerary Officers, to Hillsboro: in his Way to Richmond, where he can receive the Orders of The Executive for his Future Conduct. I am astonish’d at Col. Bluefords Command arriving here this day without Tents; Sickness Death, and Desertion, must certainly be the dire result of sending Troops into the Field at the Autumnal Equinox unfurnish’d with so Essential an Article; Cost what they will, or get them how we may, they must be Supplied [or] ruin will ensue. I request Your Excellency to send an Exact Copy of this Letter, with your First Dispatch to Congress; and desire the President to order one to be sent immediately to His Excellency General Washington.
I am Sir, your Excellency’s Most obedient servt.,

Horatio Gates

